Per Curiam.
The appellant was found guilty of violating the Milwaukee Building and Zoning Code. Trial was to the county court, and a fine of $25 was imposed. Appeal was taken to the circuit court for Milwaukee county. Appellant moved the circuit court for a reversal, or, in the alternative, for a new trial. The circuit court affirmed the judgment of the county court, and appeal has now been taken to this court.
*292The essential facts are undisputed. Appellant, Jean K. Starr, is the manager of an establishment in Milwaukee which requires an occupancy permit and a rooming-house license. She describes the premises as a multiple dwelling; her counsel refers to them as a hotel. Neither a valid occupancy permit nor a rooming-house license had been issued for the premises. Because the orders of the building inspector, relating to the securing of a permit and license had not been complied with, placards were placed on the premises on August 31, 1968, and November 8, 1968. Both of these were removed by someone.
November 11, 1968, a third placard was placed on the premises and a police officer stationed nearby to observe it. Appellant was observed removing the placard and thereupon arrested. The placard was placed upon the premises pursuant to the provisions of sec. 12-4 (c) and (g) of the Milwaukee Building and Zoning Code. The notice stated, in part, that the building should be vacated until such time as there was compliance with the Milwaukee Building and Zoning Code. It also stated that anyone removing the notice was subject to arrest, and upon conviction to a fine of not less than $25 nor more than $200.
We have thoroughly reviewed the record, the briefs and the arguments of counsel and considered all the issues raised on this appeal. The issues raised are without merit and do not warrant further review. Furthermore, extensive consideration of the issues would add nothing of precedential value to our published opinions and is neither necessary nor desirable.1
By the Court. — Order affirmed.

 See sec. (Rule) 251.93, Stats.